



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is hereby executed on the date set
forth below, by and between Sensata Technologies, Inc., a Delaware corporation
(the “Company”), and Paul Chawla (“Executive”), to be effective as of September
1, 2018 (the “Effective Date”).
In consideration of the mutual covenants contained herein, continued employment
of Executive by Company and other good and valuable consideration, the receipt
and sufficiency of which are expressly hereby acknowledged, the parties hereto
agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 4 hereof (the “Employment Period”). The parties agree that for
purposes of calculating years of service, Executive’s employment with the
Company commenced as of June 16, 2014.
2.Position and Duties.
(a)During the Employment Period, Executive shall serve as Senior Vice President,
Performance Sensing Auto of the Company and shall have the normal duties,
responsibilities, functions and authority that are normally associated with the
position of Senior Vice President. Executive’s duties shall be subject to the
power and authority of the Company’s Board of Directors (the “Company Board”)
and the Board of Directors (the “Board”) of Sensata Technologies Holding plc, a
public limited company formed under the laws of England and Wales (“Parent”), in
consultation with Executive’s Reporting Manager (defined below) and/or Chief
Executive Officer (the “Chief Executive Officer”), to expand or limit such
duties, responsibilities, functions and authority and to overrule actions of
officers of the Company. During the Employment Period, Executive shall render to
Parent and its Subsidiaries (as defined herein) administrative, financial and
other executive and managerial services that are consistent with Executive’s
position as the Board or Executive’s Reporting Manager may from time to time
direct.
(b)Executive shall report to the Chief Executive Officer and shall devote his
full business time and attention (except for vacation periods consistent with
past practice and reasonable periods of illness or other incapacity) to the
business and affairs of Parent and its Subsidiaries. In performing his duties
and exercising his authority under the Agreement, Executive shall support and
implement the business and strategic plans approved from time to time by the
Board and shall support and cooperate with Parent’s and its Subsidiaries’
efforts to expand their businesses and operate profitably and in conformity with
the business and strategic plans approved by the Board. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Chief Executive Officer, perform other services for compensation. Unless
otherwise agreed by Executive, Executive’s place of work shall be in the greater
Attleboro, Massachusetts metropolitan area, except for travel reasonably
required for Company business.
(c)For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent, directly or through one
or more Subsidiaries.
(d)For purposes of this Agreement, “Affiliate” shall mean with respect to Parent
and its Subsidiaries, any other Person controlling, controlled by or under
common control with Parent or any of its Subsidiaries and, in the case of a
Person that is a partnership, any partner of the Person.
(e)For purposes of this Agreement, “Person” shall mean an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an





--------------------------------------------------------------------------------





unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
3.Compensation and Benefits.
(a)During the Employment Period, Executive’s base salary shall be equal to the
amount determined by the Board or the Compensation Committee of the Board, after
consultation with the Chief Executive Officer, on an annual basis (as adjusted
from time to time, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). In addition, during the Employment
Period, Executive shall be entitled to participate in all of the Company’s
employee benefit programs for which senior executive employees of Parent and its
Subsidiaries are generally eligible (assuming Executive and/or his family meet
the eligibility requirements of those benefit programs) (the “Senior Executive
Benefits”).
(b)During the Employment Period, Executive shall be reimbursed by the Company
for the following: (1) all education costs for Executive’s children, inclusive
of tuition and all other school related fees, incurred by Executive during the
2018 to 2019 school year (or such other years as may be authorized by the Chief
Executive Officer), not to exceed $75,000 annually (“Tuition Reimbursement”);
and (2) all reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement, which business
expenses are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses. To the extent
that Executive incurs any United States federal or state ordinary income tax
liability on account of the Tuition Reimbursement specified in the foregoing
Section 3(b)(1), the Company will make a payment to Executive in an amount equal
to such tax liability plus an additional amount sufficient to permit Executive
to retain a net amount equal to the amount Executive would have received had
such tax liability not been payable by Executive. Reimbursement of the costs and
expenses set forth in this Section 3(b) are subject to the Company’s
requirements with respect to reporting and documentation of such costs and
expenses.
(c)In addition to the Base Salary, Executive shall be eligible to earn an annual
bonus (“Annual Bonus”) in an amount equal to a certain percentage of the Base
Salary then in effect, and based upon the achievement by Parent and its
Subsidiaries of financial and other objectives established for each fiscal year
by the Board or the Compensation Committee of the Board. Executive will become
entitled to receive an Annual Bonus, if any, only if Executive continues to be
employed by Parent or any of its Subsidiaries through April 1st of the fiscal
year following the fiscal year to which such Annual Bonus relates and such
Annual Bonus, if any, will be paid to Executive by the Company on or before
April 15th of the fiscal year following the fiscal year to which such Annual
Bonus relates.
4.Term.
(a)The Employment Period shall end on the first anniversary of this Agreement,
but shall automatically be renewed on the same terms and conditions set forth
herein (as may be modified from time to time in accordance with the terms of
this Agreement) for additional one-year periods beginning on the first
anniversary of the date hereof and on each successive anniversary date, unless
the Company or Executive gives the other party written notice of the election
not to renew the Employment Period at least 90 days prior to any such renewal
date; provided that, the Employment Period shall terminate prior to such date
immediately upon Executive’s resignation (with or without Good Reason, as
defined below), death or Disability (as defined below) or upon the Company’s
termination of Executive’s employment (whether with Cause (as defined below) or
without Cause).
(b)If the Employment Period is terminated (1) by the Company without Cause
(other than as a result of Executive’s Disability) or (2) upon Executive’s
resignation with Good Reason, Executive shall be entitled to (i) his Base Salary
through the date of termination; (ii) any bonus amounts to which Executive is
entitled for years that ended on or prior to the date of termination as set
forth in Section 3(c)





--------------------------------------------------------------------------------





(including that Executive has been employed by the Parent or its Subsidiaries
through April 1 of the fiscal year following the fiscal year to which such bonus
relates); (iii) an amount equal to one year of Executive’s then current Base
Salary plus an amount equal to the average of the Annual Bonus paid to Executive
in respect of each of the two years immediately preceding the termination of
Executive’s employment; and (iv) running concurrently with his COBRA period,
continued participation throughout the Severance Period (as defined below) in
all health and dental benefit plans in which Executive was entitled to
participate immediately prior to the termination of Executive’s employment (or
the Company shall arrange to make available to Executive benefits substantially
similar to those which Executive would otherwise have been entitled to receive
over such period if Executive’s employment had not been terminated) on the same
terms and conditions (including employee contributions toward premium payments)
under which Executive was entitled to participate immediately prior to his
termination. Any vested stock options, RSUs or other restricted equity granted
to Executive shall be subject to the terms and conditions of the applicable
Management Equity Plans. The amounts and benefits described in clauses (iii) and
(iv) of this Section 4(b) will be paid if and only if Executive has executed and
delivered to the Company a general release substantially in the form of Exhibit
A attached hereto and such release has become effective and no longer subject to
revocation not later than 60 days following the date of termination (the
“General Release”) and only if Executive does not breach the provisions of
Sections 5 through 7 hereof. The amounts payable pursuant to clause (iii) of
this Section 4(b) shall be payable in regular installments over the 12-month
period following the date of termination (the “Severance Period”) in accordance
with the Company’s general payroll practices as in effect on the date of
termination, but in no event less frequently than monthly; provided that no
amounts shall be paid until the first scheduled payment date following the date
the General Release is executed and no longer subject to revocation, with the
first such payment being in an amount equal to the total amount to which
Executive would otherwise have been entitled during the period following the
date of termination through such payment date if such deferral had not been
required; provided, however, that any such amounts that constitute nonqualified
deferred compensation within the meaning of Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (“Code Section 409A”)
shall not be paid until the 60th day following such termination to the extent
necessary to avoid adverse tax consequences under Code Section 409A, and, if
such payments are required to be so deferred, the first payment shall be in an
amount equal to the total amount to which Executive would otherwise have been
entitled during the period following the date of termination through such
payment date if such deferral had not been required.
(c)If the Employment Period is terminated (1) by the Company with Cause, (2) due
to Executive’s death or Disability or (3) by Executive’s resignation without
Good Reason, Executive shall be entitled to receive (i) his Base Salary through
the date of termination and (ii) any bonus amounts to which Executive is
entitled determined by reference to years that ended on or prior to the date of
termination.
(d)Except as otherwise expressly provided herein, Executive shall not be
entitled to any other salary, bonuses, employee benefits or compensation from
the Company or its Subsidiaries after the termination of the Employment Period
and all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination of the Employment Period (other than vested retirement benefits
accrued on or prior to the termination of the Employment Period or other amounts
owing hereunder as of the date of such termination that have not yet been paid)
shall cease upon such termination, other than those expressly required under
applicable law (such as COBRA) or as provided in an applicable Management Equity
Plan.
(e)Executive is under no obligation to mitigate damages or the amount of any
payment provided for hereunder by seeking other employment or otherwise, and the
Company shall have no right of offset for any amounts received by Executive from
other employment; provided that, notwithstanding anything to the contrary
herein, Executive’s coverage under the Company’s health and dental benefit plans
will terminate when Executive becomes eligible under any employee benefit plan
made available by another





--------------------------------------------------------------------------------





employer covering health and dental benefits. Executive shall notify the Company
within thirty (30) days after becoming eligible for any such benefits.
(f)The Company may offset any amounts Executive owes Parent and its Subsidiaries
against any amounts Parent and its Subsidiaries owe Executive hereunder.
(g)For purposes of this Agreement, “Cause” shall mean, with respect to
Executive, one or more of the following: (1) the indictment for a felony or
other crime involving moral turpitude or the commission of any other act or any
omission to act involving fraud with respect to Parent or any of its
Subsidiaries or any of their customers or suppliers; (2) any act or any omission
to act involving dishonesty or disloyalty which causes, or in the good faith
judgment of the Board would be reasonably likely to cause, material harm
(including reputational harm) to Parent or any of its Subsidiaries or any of
their customers or suppliers; (3) any (i) repeated abuse of alcohol or
(ii) abuse of controlled substances, in either case, that adversely affects
Executive’s work performance (and, in the case of clause (i), continues to occur
at any time more than 30 days after Executive has been given written notice
thereof) or brings Parent or its Subsidiaries into public disgrace or disrepute;
(4) the failure by Executive to substantially perform duties as reasonably
directed by the Board, the Company Board, or Executive’s supervisor(s), which
non-performance remains uncured for 10 days after written notice thereof is
given to Executive; (5) willful misconduct with respect to Parent or any of its
Subsidiaries, which misconducts causes, or in the good faith judgment of the
Board would be reasonably likely to cause, material harm (including reputational
harm) to Parent or any of its Subsidiaries; (6) the failure of Executive to
cooperate in any audit or investigation of the business or financial practices
of the Parent or any of its Subsidiaries; or (vii) any breach by Executive of
Sections 5 through 7 of this Agreement or any other material breach of this
Agreement or the Management Equity Plans (as defined below).
(h)Executive will be “Disabled” only if, as a result of his incapacity due to
physical or mental illness, Executive is considered disabled under the Company’s
long-term disability insurance plans.
(i)For purposes of this Agreement, “Good Reason” shall mean if Executive resigns
from employment with the Company and, if applicable, its Subsidiaries prior to
the end of the Employment Period as a result of one or more of the following
reasons: (1) any reduction in Executive’s Base Salary or bonus opportunity,
without Executive’s prior consent, in either case other than any reduction which
(i) is generally applicable to senior leadership team executives of the Company
and (ii) does not exceed 15% of Executive’s Base Salary and bonus opportunity in
the aggregate; (2) any material breach by Parent or any of its Subsidiaries of
any agreement between such Persons and Executive; (3) a change in Executive’s
principal office without Executive’s prior consent to a location that is more
than 50 miles from Executive’s principal office on the date hereof; or
(4) delivery by the Company of a notice of non-renewal of the Employment Period;
provided that, any such reason was not cured by the Company to Executive’s
reasonable satisfaction within 30 days after delivery of written notice thereof
to the Company; further provided that, in each case written notice of an
Executive’s resignation with Good Reason must be delivered to the Company within
30 days after the occurrence of any such event in order for Executive’s
resignation with Good Reason to be effective hereunder.
(j)For purposes of this Agreement, “Management Equity Plans” shall mean the
First Amended and Restated 2010 Equity Incentive Plan of Parent, including any
amendments thereto, together with any other incentive equity plan of Parent or
any of its Subsidiaries under which Executive may in the future receive any
equity or equity-based award, along with any Award Agreements (as defined
therein) and any attachments thereto, as amended from time to time.
5.Confidential Information.
(a)Executive acknowledges that the continued success of Parent and its
Subsidiaries and Affiliates, depends upon the use and protection of a large body
of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be





--------------------------------------------------------------------------------





referred to in this Agreement as “Confidential Information”. Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (1) related to Parent’s or its Subsidiaries’ or
Affiliates’ current or potential business and (2) is not generally or publicly
known. Confidential Information includes, without specific limitation, the
information, observations and data obtained by Executive during the course of
his performance under this Agreement concerning the business and affairs of
Parent and its Subsidiaries and Affiliates, information concerning acquisition
opportunities in or reasonably related to the Parent’s or its Subsidiaries’ or
Affiliates’ business or industry of which Executive becomes aware during the
Employment Period, the persons or entities that are current, former or
prospective suppliers or customers of any one or more of them during Executive’s
course of performance under this Agreement, as well as development, transition
and transformation plans, methodologies and methods of doing business,
strategic, marketing and expansion plans, including plans regarding planned and
potential sales, financial and business plans, employee lists and telephone
numbers, locations of sales representatives, new and existing programs and
services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment. Therefore,
Executive agrees that during his employment and for a period of three (3) years
after termination of his employment for any reason (and as to information that
constitutes a trade secret under applicable law, for such longer period as the
same shall remain a trade secret) he shall not disclose to any unauthorized
person or use for his own account any of such Confidential Information without
the Board’s prior written consent, unless and to the extent that any
Confidential Information (i) becomes generally known to and available for use by
the public other than as a result of Executive’s acts or omissions to act or
(ii) is required to be disclosed pursuant to any applicable law or court order.
Executive agrees to deliver to the Company at the end of the Employment Period,
or at any other time the Company may request in writing, all memoranda, notes,
plans, records, reports and other documents (and copies thereof) relating to the
business of Parent or its Subsidiaries or Affiliates (including, without
limitation, all Confidential Information) that he may then possess or have under
his control.
(b)During the Employment Period, Executive shall not use or disclose any
confidential information, including trade secrets, if any, of any former
employers or any other person to whom Executive has an obligation of
confidentiality, and shall not bring onto the premises of Parent or its
Subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other Person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
Person. Executive shall use in the performance of his duties only information
that is (1) generally known and used by persons with training and experience
comparable to Executive’s and that is (i) common knowledge in the industry or
(ii) is otherwise legally in the public domain; (2) otherwise provided or
developed by Parent or its Subsidiaries or Affiliates; or (3) in the case of
materials, property or information belonging to any former employer or other
Person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or Person. If at any time during the
Employment Period, Executive believes he is being asked to engage in work that
will, or will be likely to, jeopardize any confidentiality or other obligations
Executive may have to former employers, Executive shall immediately advise the
Board so that Executive’s duties can be modified appropriately.
(c)Executive represents and warrants to the Parent and its Subsidiaries that
Executive took nothing with him that belonged to any former employer when
Executive left his position(s) with such employer(s) that Executive was not
authorized to take and that Executive has nothing that contains any confidential
information that belongs to any former employer. If at any time Executive
discovers that this representation is incorrect, Executive shall promptly return
any such materials to Executive’s former employer(s). Parent and its
Subsidiaries do not want any such materials, and Executive shall not be
permitted to use or refer to any such materials in the performance of
Executive’s duties hereunder.
(d)Executive understands that Parent and its Subsidiaries and Affiliates will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Parent’s





--------------------------------------------------------------------------------





and its Subsidiaries’ and Affiliates’ part to maintain the confidentiality of
such information and to use it only for certain limited purposes. During the
Employment Period and thereafter, and without in any way limiting the provisions
of Section 5(a) above, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel of
Parent or its Subsidiaries and Affiliates who need to know such information in
connection with their work for Parent or such Subsidiaries and Affiliates) or
use, except in connection with his work for Parent or its Subsidiaries and
Affiliates, Third Party Information unless expressly authorized by a member of
the Board in writing.
6.Intellectual Property, Inventions and Patents. Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) that relate to Parent’s or any of its Subsidiaries’
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
(whether alone or jointly with others) while employed by the Company and its
Subsidiaries, whether before or after the date of this Agreement (“Work
Product”), belong to Parent, the Company or such Subsidiary. At the Company’s
expense, Executive shall perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).
7.Non-Compete; Non-Solicitation.
(a)In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its Subsidiaries, he has and shall become familiar with Parent’s
and its Subsidiaries’ and Affiliates’ corporate strategy, pricing and other
market information, know-how, trade secrets and valuable customer, supplier and
employee relationships, and with other Confidential Information concerning
Parent and its Subsidiaries and Affiliates, and that his services have been and
shall be of special, unique and extraordinary value to Parent and its
Subsidiaries and Affiliates. Accordingly, Executive agrees that, during the
Employment Period and for one (1) year thereafter (the “Noncompete Period”), he
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any Competing Business that conducts operations or sales in the United States,
or such countries outside the United States, as Parent and its Subsidiaries
conduct sales or operations as of the date of termination of the Employment
Period. Nothing herein shall prohibit Executive from being a passive owner of
not more than 2% of the outstanding stock of any class of a corporation that is
publicly traded, so long as Executive has no active participation in the
business of such corporation. For purpose of this Agreement, “Competing
Business” shall mean any business engaged (whether directly or indirectly) in
the design, manufacture, marketing, or sale of products or services competitive
with those designed, manufactured, marketed or sold by the Parent or its
Subsidiaries or Affiliates.
(b)During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (1) induce or attempt to induce any employee of
Parent or any Subsidiary to leave the employ of Parent or such Subsidiary, or in
any way interfere with the relationship between Parent or any Subsidiary and any
employee thereof; (2) knowingly hire any person who was an employee of Parent or
any Subsidiary at any time during the twelve months prior to the termination of
Executive’s employment; or (3) induce or encourage any customer, supplier,
licensee, licensor or other business relation of Parent or any Subsidiary to
cease doing business with Parent or such Subsidiary, or in any way interfere
with the relationship between any such customer, supplier, licensee, licensor or
business relation and Parent or any Subsidiary (including, without limitation,
making any negative or disparaging statements or communications regarding Parent
or its Subsidiaries); provided that, in each case, this Section 7(b) shall only
apply if Executive shall





--------------------------------------------------------------------------------





have done business with, or had supervisory or other responsibility for, the
employee, customer, supplier, licensee, licensor, or business relation to which
the applicable clause of this Section 7(b) applies.
(c)If, at the time of enforcement of this Section 7, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.
(d)Executive acknowledges that any breach or threatened breach of the provisions
of this Section 7 would cause Parent and its Subsidiaries irreparable harm.
Accordingly, in addition to other rights and remedies existing in its favor, the
Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). Further, in the event of an alleged breach or violation by Executive
of this Section 7, the Noncompete Period shall be tolled until such breach or
violation has been duly cured.
8.Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (b) Executive is not a party to or
bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (c) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
9.Survival. Sections 4 through 23 (other than Section 21) shall survive and
continue in full force in accordance with their terms notwithstanding the
termination of the Employment Period.
10.Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Executive’s last residence shown on the records of the Company.


Notices to the Company:
Sensata Technologies, Inc.
529 Pleasant Street
Attleboro, MA 02703
Attention: General Counsel


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
11.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held





--------------------------------------------------------------------------------





to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any action in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
12.Complete Agreement. This Agreement, those documents expressly referred to
herein, and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
13.No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
14.Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
15.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including, without
limitation, any Persons acquiring directly or indirectly all or substantially
all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company other than to
Parent or any of its Subsidiaries. This Agreement will inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees, but otherwise will
not otherwise be assignable, transferable or delegable by Executive. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign, transfer or delegate this Agreement or any
rights or obligations hereunder except as otherwise expressly provided in this
Section 15.
16.Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
17.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board or the Compensation Committee of the Board) and Executive, and no course
of conduct or course of dealing or failure or delay by any party hereto in
enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period with
Cause or, except as otherwise stated herein, Executive’s right to terminate the
Employment Agreement with Good Reason) shall affect the validity, binding effect
or enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
18.Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.





--------------------------------------------------------------------------------





19.Tax Matters; Code Section 409A.
(a)The Company and its respective Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in Parent (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together (if such failure to withhold was at the written
direction of Executive) with any interest, penalties and related expenses
thereto.
(b)The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall the Company, or Parent or any of their Subsidiaries be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.
(c)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (1) the expiration of the
six-month period measured from the date of such “separation from service” of
Executive, and (2) the date of Executive’s death, to the extent required under
Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 19(c) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
(d)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (1) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive; (2) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (3) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(e)For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(f)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes





--------------------------------------------------------------------------------





of Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.
20.Waiver of Jury Trial. As a specifically bargained for inducement for each of
the parties hereto to enter into this Agreement (after having the opportunity to
consult with counsel), each party hereto expressly waives the right to trial by
jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.
21.Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive, or of which Executive becomes aware, at any time during
the Employment Period, which opportunities relate to the business of designing,
manufacturing, marketing, or selling products or services competitive with those
designed, manufactured, marketed or sold by the Parent or its Subsidiaries or
Affiliates (“Corporate Opportunities”).
22.Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with Parent and its Subsidiaries in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Parent or any Subsidiary (including, without limitation,
Executive being available to Parent and its Subsidiaries upon reasonable notice
for interviews and factual investigations, appearing at Parent’s or any
Subsidiary’s request to give truthful and accurate testimony without requiring
service of a subpoena or other legal process, volunteering to Parent and its
Subsidiaries all pertinent information and turning over to Parent and its
Subsidiaries all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event Parent or
any Subsidiary requires Executive’s cooperation in accordance with this Section
22, Parent shall pay Executive a per diem reasonably determined by the Board or
the Compensation Committee and reimburse Executive for reasonable expenses
incurred in connection therewith (including lodging and meals, upon submission
of receipts).
23.Nondisparagement. Executive agrees not to, except as may be required by law,
directly or indirectly, publicly or privately, make, publish or solicit, or
encourage others to make, publish or solicit, any disparaging statements,
comments, announcements, or remarks concerning Parent or its Affiliates, or any
of their respective past and present directors, officers or employees. Parent
and its Affiliates agree not to, except as may be required by law, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit, any disparaging statements, comments, announcements
or remarks concerning Executive or his employment with the Company or any of its
Subsidiaries.
* * * * *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of August 28, 2018, to be effective on September 1, 2018.


SENSATA TECHNOLOGIES, INC.
/s/ Martha Sullivan
Martha Sullivan
President and Chief Executive Officer




EXECUTIVE
/s/ Paul Chawla
Paul Chawla
Senior Vice President, Performance Sensing









--------------------------------------------------------------------------------





EXHIBIT A
SENSATA TECHNOLOGIES, INC.
______________, _______
Dear employee:
This letter agreement (this “Agreement”) will confirm the agreement between you
and Sensata Technologies, Inc. as follows:
(a)Separation from the Company
By signing this Agreement you acknowledge that your separation from Sensata
Technologies, Inc. will be effective on _______, ________ (the “Separation
Date”). As of the Separation Date, you will no longer be required to fulfill any
of the duties and responsibilities associated with your position. Reference is
made to that Employment Agreement, dated as of _________, by and between you and
the Company (as amended from time to time in accordance with its terms, the
“Employment Agreement”).
(b)Severance Payment
In exchange for your execution of this Agreement, including the Release in
paragraph (c) of this Letter, the Company agrees to pay you: [SPECIFY,] (as
provided in your Employment Agreement) in twelve monthly installments of _____,
less deductions required by law (“Severance Payments”). Such Severance Payments
will not be made until this agreement becomes effective and enforceable. Such
Severance Payments shall not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or any of its affiliates. You understand that the
Severance Payments made to you represent consideration for signing this
Agreement and are not salary, wages or benefits to which you were already
entitled. You also acknowledge and represent that you have already received
everything to which you were entitled by virtue of your employment relationship
with the Company.
(c)Release by You (the “Release”)
1.You (for yourself, your heirs, assigns or executors) release and forever
discharge the Company, any of its affiliates, and its and their directors,
officers, agents and employees from any and all claims, suits, demands, causes
of action, contracts, covenants, obligations, debts, costs, expenses, attorneys’
fees, liabilities of whatever kind or nature in law or equity, by statute or
otherwise whether now known or unknown, vested or contingent, suspected or
unsuspected, and whether or not concealed or hidden, which have existed or may
have existed, or which do exist, through the date this Agreement becomes
effective and enforceable, (“Claims”) of any kind, which relate in any way to
your employment with the Company or the termination of that employment, except
those arising out of the performance of this Agreement, your rights under the
employee benefit plans of the Company and your rights to accrued, unused amount
in the payroll system (for vacation and sick leave). Such released claims
include, without in any way limiting the generality of the foregoing language,
any and all claims of employment discrimination under any local, state, or
federal law or ordinance, including, without limitation, Title VII or the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended. This Release will not prohibit you from filing a charge or complaint
with, communicating with, or cooperating with any investigation of unfair or
illegal employment practices by, the United States Equal Employment Opportunity
Commission (“E.E.O.C.”). However, you agree that you will not accept any
monetary recovery from any charge or complaint filed against the Released
Parties before the E.E.O.C. or any applicable state court or agency. Moreover,
nothing in this Release or Agreement prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority, including but not limited to the SEC, or from making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.





--------------------------------------------------------------------------------





2.In signing this Release you acknowledge that you intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. You expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. You acknowledge and agree that
this Release is an essential and material term of this Agreement and without
such Release the Company would not have made the Severance Payments described in
paragraph (b). You further agree that in the event you bring your own Claim in
which you seek damages against the Company, or in the event you seek to recover
against the Company in any Claim brought by a governmental agency on your
behalf, this Release shall serve as a complete defense to such Claims.
3.By signing this Agreement, you acknowledge that you:
i.have been given [forty-five] days after receipt of this Agreement within which
to consider it;
ii.have carefully read and fully understand all of the provisions of this
Agreement;
iii.knowingly and voluntarily agree to all of the terms set forth in this
Agreement;
iv.knowingly and voluntarily agree to be legally bound by this Agreement;
v.have been advised and encouraged in writing (via this agreement) to consult
with an attorney prior to signing this Agreement; and
vi.understand that this Agreement, including the Release, shall not become
effective and enforceable until the eighth day following execution of this
Agreement, and that at any time prior to the effective day you can revoke this
Agreement.
(d)Additional Agreements
You also agree not to, except as may be required by law, directly or indirectly,
publicly or privately, make, publish or solicit, or encourage others to make,
publish or solicit, any disparaging statements, comments, announcements, or
remarks concerning Company, any of its affiliates, or any of their respective
past and present directors, officers or employees.
You further agree to keep all confidential and proprietary information about the
past or present business affairs of the Company confidential unless a prior
written release from the Company is obtained.
You further agree that as of the date hereof, you have returned to the Company
any and all property, tangible or intangible, relating to its business, which
you possessed or had control over at any time, including, but not limited to,
company-provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data, and that you shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data.
(e)Confidentiality of this Agreement
The contents of this Agreement, including, but not limited to, its financial
terms, are strictly confidential. By signing this Agreement you agree and
represent that you will maintain the confidential nature of the agreement,
except (1) in disclosing it to legal counsel, tax and financial planners, and
immediate family who agree to keep it confidential; (2) as otherwise required by
law, in which case you shall notify the Company in writing in advance of
disclosure; and (3) as necessary to enforce this Agreement.
The Company agrees that it will keep the contents of this letter agreement
confidential, except (i) to its executive staff and governing bodies, as
necessary or appropriate, and to its outside counsel and auditors; (ii) as
otherwise required by law; and (iii) as necessary to enforce this Agreement.





--------------------------------------------------------------------------------





(f)No Transfer or Assignment    
You and the Company agree that no interest or right you have or any of your
beneficiaries has to receive payment or to receive benefits under this Agreement
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, except
as required by law. Nor may such interest or right to receive payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against you or your beneficiary,
including for alimony, except to the extent required by law.
(g)No Admissions
This Agreement shall not be construed as an admission of any wrongdoing either
by the Company, its affiliates, or its and their directors, officers, agents and
employees.
(h)No Other Agreement
This Agreement contains the entire agreement between you and the Company with
respect to the subject matter herein. No part of this Agreement may be changed
except in writing, executed by both you and the Company.
(i)Governing Law
This Agreement shall be interpreted in accordance with the laws of the State of
Delaware. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision shall be held to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting the remainder of such provision or
any of the remaining provisions of this Agreement.
(j)Counterparts
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
Agreement.
Please indicate your agreement by signing below and returning it to us on or
before _______, ________.
Very truly yours,
Sensata Technologies, Inc.


By:    
Name:
Its:




AGREED TO AND ACCEPTED BY:
_______________________________
[Name]


Dated: _________________________



